Citation Nr: 1046220	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-27 649	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1987 to June 1992, 
including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A videoconference Board hearing was held at the 
RO in March 2010 before the undersigned Acting Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record.

The Board notes that, although this appeal was received from the 
RO in Houston, Texas, the Veteran recently informed VA that he 
had moved to the jurisdiction of the RO in Cleveland, Ohio.  
Thus, the RO in Cleveland, Ohio, has jurisdiction over this 
appeal.


FINDING OF FACT

The competent medical evidence shows that the Veteran's current 
cervical spine disability is not related to active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by 
active service nor may cervical spine osteoarthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Substantially compliant notice was provided by letters issued in 
January 2001, October 2002, and March 2006, and the claim was 
readjudicated in a May 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  VA 
examinations have been provided and probative opinions as to the 
likely etiology of the claimed disorder have been obtained.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  The Veteran's Social Security 
Administration (SSA) records have been obtained and reviewed in 
connection with this appeal.  These records largely contain 
duplicates of the Veteran's VA outpatient treatment records and 
pertain to his psychiatric disability.

The Veteran has contended that he was treated by D.O. for his 
cervical spine disability.  VA's letter to D.O. requesting the 
Veteran's treatment records was returned as undeliverable by the 
postal service in June 2002.  VA subsequently contacted the 
Veteran in June 2002 and requested his assistance in obtaining 
these records.  The Veteran responded later that same month and 
advised VA to continue processing his claim without the records 
because he had not been able to locate this physician.  

In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

The Veteran contends that his current cervical spine disability 
is related to a neck injury he suffered during active service.  
He specifically testified in March 2010 that he had experienced 
neck pain continuously since he injured his neck during active 
service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a cervical spine 
disability (characterized as cervical osteoarthritis).  The 
Veteran's service treatment records show that, at his enlistment 
physical examination in May 1987, he denied any relevant medical 
history and his spine was normal clinically.  The Veteran's 
medical history and clinical evaluation of the spine were 
unchanged on periodic physical examinations in September 1987, 
September 1988, May 1989, and in May 1991.  At his separation 
physical examination in March 1992, several months before his 
separation from service in June 1992, the Veteran again denied 
any relevant in-service medical history and his spine was normal 
clinically.  

On outpatient treatment in May 1992, the Veteran complained of a 
10-day history of neck pain when twisting his head to the left 
after straining to keep from a dropping an approximately 60-pound 
weight.  He denied any other history of trauma.  He reported that 
the pain did not radiate and denied any numbness, weakness, or 
paresthesias.  Examination revealed the neck was supple with full 
range of motion, tenderness to palpation, and slight muscle spasm 
of the left paraspinal muscles at C5-7.  There was no spinal 
process tenderness.  The assessment included muscular neck 
strain.  The Veteran was advised to return to the clinic if his 
neck pain did not improve in 7-10 days and to use warm compresses 
and massages.  Subsequent medical records reflect no additional 
complaints related to the strain.

The post-service medical evidence shows that the Veteran 
complained of symptoms including cervical pain in March 1996.  At 
that time, he was assessed with influenza.  In November 1996, the 
Veteran complained of symptoms including headaches, yellow 
mucous, drainage, stiff neck, for which he was prescribed Motrin 
and an antibiotic.  

Private cervical spine x-rays taken in June 2001 revealed no 
fracture or malalignment in the cervical spine.  Disc heights and 
vertebral body heights were preserved in the cervical region, and 
no prevertebral soft tissue swelling or bony neural foraminal 
narrowing was identified.  

VA X-rays of the cervical spine taken in October 2001 showed no 
osseous abnormalities.  A linear density of about one centimeter 
of calcific density was seen in the soft tissue anterior to the 
body of C6.  VA computerized tomography (CT) scan of the cervical 
spine taken in November 2001 showed suspect calcification 
associated with the dorsal margin of the cricoid cartilage.  
Incidental findings suggested arthritis at the facet joints of 
the associated cervical level, suspect 8 x 10 millimeter (mm) 
cyst of the left lobe of the thyroid ventrally which could 
represent a simple cyst, and minimal disc height deterioration at 
C4-5 and C5-6 disc levels.  

In November 2001, the Veteran reported a history of neck pain 
since a "wrenched neck" in 1992.  He also reported a history of 
joint aches since 1998.  He was assessed with joint aches, likely 
related to hepatitis C, and neck pain.  See November 2001 VA 
treatment records.  

In February 2002, the Veteran presented for treatment with a 
history of intermittent neck pain.  Subsequent VA treatment 
records reflect continued treatment, including physical therapy, 
for the reported neck pain and assessments of arthritis and pain 
of the neck, "status-post accident in 1992 when Veteran hit his 
head."  The records also note that neck X-rays had shown some 
density and that a CT scan had shown calcifications and a thyroid 
cyst, and the records indicate that a radiologist had determined 
that the calcification in the cartilage was nothing to worry 
about.

In a January 2004 letter, a private physician stated that he had 
seen the Veteran for complaints of neck pain.  The letter 
reflects the Veteran's history of injuring his neck on active 
service in 1992, for which he was treated by a surgeon, underwent 
X-ray imaging which showed tissue damage in his neck, and was 
prescribed muscle relaxants.  The letter also reflects the 
Veteran's history of constant and continuous neck pain.  The 
physician reported that the Veteran moved freely in the 
examination room, dressed and undressed normally, and had normal 
movement and that physical examination of the neck showed normal 
carotids without bruits, flat neck veins, an unremarkable 
thyroid, and normal and painless cervical spine motion.  The 
physician reported that the Veteran's cervical spine motion had 
been normal and painless although the cervical spine was painful 
by pressure, and he indicated that his impression was cervical 
spine arthralgias.

On VA outpatient treatment in July 2007, the Veteran complained 
of cervical spine pain.  He reported a history of trauma to the 
neck while on active service in 2000 and continuous cervical 
spine pain since that time located below the oxyput and right 
above C7 with radiation down the lateral left arm.  The Veteran 
stated that his cervical spine pain came and went but was 
exacerbated by certain motions, specifically flexion and lateral 
rotation.  Physical examination showed tenderness to palpation in 
the midline below the occiput and paraspinal muscles around C6 
and a full range of motion.  An MRI showed a slightly bulging 
disc at C6-7.  X-rays showed normal contour and alignment, mild 
C6-7 disc space narrowing, mild C3-4 neural foramina narrowing 
bilaterally, greater on the left, and no neural foramina 
stenosis.  The assessment included cervical spine pain with left 
sided radiculopathy and no significant MRI findings.

In August 2007, the Veteran complained of neck pain for several 
years which had worsened in the previous 24 months.  He reported 
being involved in an accident while on a ladder during service.  
He again reported that he had injured his neck in 2000 while on 
active service.  He indicated that his pain was located from the 
midline to the left arm and never extended to the hand and that 
physical therapy had provided him with minimal/moderate relief in 
the past.  Physical examination showed tenderness to palpation in 
the paracervical areas, left greater than right.  The impression 
was cervical myofascial pain.

On VA spine examination in September 2007, the Veteran's 
complaints included neck pain which radiated to the left 
trapezius muscle.  He denied flare-ups or re-injury to the neck.  
The VA examiner stated that the claims file was not available for 
review.  Physical examination of the cervical spine showed no 
spinous or paraspinous tenderness and no indication of muscle 
spasm, and repeated range of motion testing produced no 
indication of pain, weakness, or fatigue.  There was no 
indication of upper extremities radiculopathy or loss of 
strength.  Radiographic testing revealed a slightly bulging disc 
at C6/7.  The assessment was a normal cervical spine.  The 
examiner stated that "irrespective of the claims file not being 
available," he could gather from the general remarks that the 
Veteran did not sustain any kind of injury to the neck while in 
service.  The examiner stated that the MRI results showed a 
slightly protruding disc at C6-C7 and a bulging disc at C3-C4 and 
C5-C6.  The examiner explained that these findings were actually 
considered "normal," however, and indicated that the majority 
of people over the age of 35 have minimally bulging discs.  The 
examiner reported that the only way the disc would be symptomatic 
would be if there was an annular tear or disc extrusion that was 
compromising a nerve or if there was an indication of 
degenerative changes in the facets or discs.  The examiner 
reported that, in this case, the Veteran had no evidence of 
degenerative disc disease and the reported pain appeared to be 
psychosomatic or mechanical in origin.  Thus, in his opinion, the 
pain was not related to anything that happened to the Veteran 
during service.  

On VA examination in December 2008, the Veteran complained that 
his neck hurt all of the time.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records 
and post-service VA and private treatment records.  The Veteran 
described his neck pain as left-sided neck pain with radiation in 
to the arm but not past the elbow.  He stated that his neck pain 
occasionally awakened him at night.  He rated his average neck 
pain as 4-5/10 (with 10/10 being the worst pain).  Lifting 
aggravated his neck.  He experienced snapping, crackling, and 
popping in his neck with range of motion.  He denied any 
limitations in his activities of daily living or working, flare-
ups, or incapacitating episodes.  Physical examination showed his 
head was centered over his shoulders and his pelvis.  Repetitive 
motion elicited no pain, fatigue, or incoordination, and there 
was no tenderness to palpation or spasm.  The Veteran's March 
2006 MRI scan and July 2007 x-rays were reviewed.  The VA 
examiner opined that, although the Veteran was treated for neck 
strain in May 1992, there was no indication in the Veteran's 
service treatment records that he injured his cervical spine.  
Instead, he experienced a minor cervical strain which resolved.  
The VA examiner noted that the Veteran he did not complain of 
neck problems until 1996, 4 years after being discharged from 
service.  This examiner concluded that the Veteran's current 
cervical condition was not incurred in or aggravated by active 
service.  The diagnosis was very minimal degenerative changes at 
C6-7 with no evidence of compression of any of the neural 
elements.

The Board acknowledges that the Veteran testified in March 2010 
that he continued to experience constant neck pain as a result of 
an in-service neck injury.  However, as the VA examiner 
determined in December 2008, although the Veteran incurred a 
minor cervical strain during active service, there is no 
indication in his service treatment records that he injured his 
cervical spine or head during service.  There also is no 
indication that the Veteran experienced osteoarthritis of the 
cervical spine during active service or within the first post-
service year (i.e., by June 1993) such that service connection 
for osteoarthritis of the cervical spine is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran also is not entitled to service connection for a 
cervical spine disability on a direct basis.  The competent 
medical evidence, including the Veteran's December 2008 VA 
examination, shows that his current cervical spine disability is 
not related to active service.  It appears that, following his 
service separation in June 1992, the Veteran first complained of 
neck pain in 1996.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Subsequent VA treatment records showed minor 
abnormalities (calcification in the cartilage and a possible 
thyroid cyst) which were not indicative of a chronic neck 
disorder, and the cervical spine was evaluated as normal 
clinically on VA examination in September 2007.  The Board 
acknowledges that, because the VA examiner did not review the 
claims file as part of the September 2007 VA examination, that 
examination report was not adequate for VA rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that, when VA 
undertakes to provide a Veteran with an examination, that 
examination must be adequate for VA purposes).  By contrast, the 
December 2008 VA examiner noted the Veteran's reported medical 
history, reviewed the complete claims file, including service 
treatment records and post-service VA and private treatment 
records, fully examined the Veteran, and then provided a non-
speculative medical opinion concerning the contended causal 
relationship between the Veteran's cervical spine disability and 
active service.  In his opinion, the VA examiner concluded in 
December 2008 that the Veteran's current cervical spine 
disability was not incurred in or aggravated by active service.  
The Veteran has not identified or submitted any competent 
evidence, to include a medical nexus, which relates his current 
cervical spine disability to active service or is otherwise 
contrary to the VA examiner's negative opinion in December 2008.  
Accordingly, the Board finds that service connection for a 
cervical spine disability is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; 
Barr, 21 Vet. App. at 309 (when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation).  The absence of contemporaneous 
medical evidence is a factor in determining credibility of lay 
evidence, but lay evidence does not lack credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr, 21 Vet. 
App. at 303 ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his cervical spine disability symptoms have been continuous 
since service.  He asserts that he continued to experience 
symptoms relating to the neck (pain) after he was discharged from 
the service.  In this case, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of a cervical spine disability after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a cervical spine disability since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
at the service separation examination, he denied any history or 
complaints of symptoms of a cervical spine disability.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and his spine was found to be 
clinically normal and he reported no history of neck pain or 
problem.  His in-service history of symptoms at the time of 
service separation is more contemporaneous to service so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).

Additionally, during the recent VA compensation claim, the 
Veteran reported the onset of symptoms to different times.  
Specifically, he reported to the private physician in January 
2004 that, at the time of his May 1992 in-service neck injury, he 
had seen a surgeon, x-rays had shown tissue damage, and he had 
been prescribed muscle relaxants.  There is no support for any of 
these assertions in the Veteran's service treatment records which 
show only that, after being seen for a minor cervical strain in 
May 1992, he was advised to return to the clinic if his neck pain 
did not improve in 7-10 days and to use warm compresses and 
massages.  The Veteran also reported on VA outpatient treatment 
in July and August 2007 that he had a history of neck trauma 
dating to 2000 when he was on active service.  The Veteran's DD 
Form 214 shows that he separated from active service in June 
1992.  See Rucker, 10 Vet. App. at 73 (finding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden, 125 F.3d at 1481 
(Board entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


